DETAILED ACTION
The following Office Action is in response to the Request for Continued Examination filed on January 26, 2021.  Claims 105-126, 128, and 129 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Concerning the “III. Section 112 Rejections” section on page 8 of the Applicant’s Response filed on January 26, 2021, the amendment to claim 126 to address the issue of indefiniteness has obviated the necessity of the rejection under 34 U.S.C. §112(b).  Therefore, the rejection is withdrawn.

Response to Arguments
Concerning the “IV. Section 103 Rejections” section on page 9 of the Applicant’s Response filed on January 26, 2020, the applicant’s arguments have been fully considered, but they are not persuasive.  The applicant argues that the amendments were consistent with discussed and agreed upon language from the interview dated October 23, 2020.  However, as recorded in the Applicant-Initiated Interview Summary, no specific language was proposed, and thus, no agreement was reached.  Although the applicant argues that the amendment of the claim language of “a distal end formed in a helical coil shape” further defines the structure of the implant driver, the examiner asserts that the language is not materially different from what was previously presented.  The helical grooves or threads of the DeCaro reference may still be interpreted as defining a distal end formed in a helical coil shape, and even if one argues that the groove cannot be interpreted as a distal end formed in a helical coil shape, the material defined 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 105-109, 111-126, 128, and 129  is/are rejected under 35 U.S.C. 103 as being unpatentable over DeCaro (US 4762453) in view of Seguin et al. (US 2010/0292785, hereinafter Seguin) and Gish (US 5163343).
Concerning claims 105, 119, and 120, the DeCaro prior art reference teaches a system capable of treating a fistula (Figure 1; 10), comprising: an implant having a helical coil portion (Figure 1; 1), wherein the helical coil portion may have a distal maximum diameter portion (Figure 12; 24) and a proximal driver interface portion having a smaller diameter comprising a substantially straight lateral event (Figure 12; 23); and an implant driver (Figure 3; 12) having a distal end (Figure 3; 14) having a coil shape with a substantially straight lateral extent (Figure 13; ridges and groove 72 form a helical coil shape via the ridges/grove itself and also the walls of the device surrounding the ridges/groove); wherein, in a delivery configuration, the distal end of the implant driver is configured to engage a radially inner surface of the driver interface portion of the implant to urge the implant into tissue with a radially outer surface of the implant being free from contact with the driver coil (Figure 6; 22), but it does not specifically teach the distal portion 
However, the Seguin reference teaches an implant for contracting tissue just as the implant of the DeCaro reference, wherein the implant has a helical coil portion (Figure 1; 2) having a taper portion (Figure 1; 3) and a proximal driver interface portion comprising a substantially straight lateral extent (Figure 1; 4).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the distal portion of the helical coil of the DeCaro reference include the distal taper portion as in the Seguin reference given it is an alternative shape for a helical fastener for contracting tissue that provides a distal portion that may effectively pierce tissue while contracting tissue at the proximal end (Seguin; [¶ 0065, 0076]).
Furthermore, the Gish reference teaches a helical fastener system, including an implant driver (Figure 2; 34) having a coil interface portion of the implant driver (Figure 2; 40), wherein, in a delivery configuration, the coil interface portion of the implant driver being configured to engage a radially outer surface of the driver interface portion of the implant to urge the implant into tissue with a radially inner surface of the implant being free from contact with the driver coil (Figure 3).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the coil interface portion of the implant driver of the DeCaro reference be configured to engage a radially outer surface of the driver interface portion of the implant to urge the implant into tissue with a radially inner surface of the implant being free from contact with the driver coil as opposed to the opposite as a simple substitution of one known interface mechanism for driving a helical fastener (engaging outer surface of implant) for another known interface mechanism for driving a helical fastener (engaging inner surface of implant) which would yield predictable results.
Concerning claims 106 and 121, the combination of the DeCaro, Seguin, and Gish references as discussed above teaches the system of claims 105 and 120, wherein the DeCaro reference further teaches that, in the delivery configuration, the interior surface of the implant is free to directly contact tissue (Figure 6; 22).
Concerning claims 107, 108, 123, and 124, the combination of the DeCaro, Seguin, and Gish references as discussed above teaches the system of claims 105 and 119, wherein the Seguin reference further teaches that the taper portion tapers toward a proximal end of the implant, and the taper portion is located distal of the driver interface portion (Figure 1; 3), wherein the taper may be defined by the radially interior surface of the implant.
Concerning claim 109, the combination of the DeCaro, Seguin, and Gish references as discussed above teaches the system of claim 108, wherein the DeCaro reference further teaches the substantially straight lateral extent of the distal end portion extending along at least one revolution of the helical coil portion (Figure 3; 14).
Concerning claims 111, 113, and 125, the DeCaro prior art reference teaches a system capable of treating a fistula (Figure 1; 10), comprising: an implant having a helical coil portion (Figure 1; 1), wherein the helical coil portion may have a distal maximum diameter portion (Figure 12; 24) and a proximal driver interface portion having a smaller diameter comprising a substantially straight lateral event (Figure 12; 23); and an implant driver (Figure 3; 12) having a distal end (Figure 3; 14) formed in a helical shape with a substantially straight lateral extent and a maximum lateral extent less than a maximum lateral extent of the implant (Figure 13; ridges and groove 72 form a helical coil shape via the ridges/grove itself and also the walls of the device surrounding the ridges/groove); wherein, in a delivery configuration, the distal end of the implant 
However, the Seguin reference teaches an implant for contracting tissue just as the implant of the DeCaro reference, wherein the implant has a helical coil portion (Figure 1; 2) having a taper portion (Figure 1; 3) and a proximal driver interface portion comprising a substantially straight lateral extent (Figure 1; 4), and an implant driver (Figure 7; 15) and sheath (Figure 7; 11) which both have a maximum lateral extent less than a maximum lateral extent of the implant.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the distal portion of the helical coil of the DeCaro reference include the distal taper portion as in the Seguin reference given it is an alternative shape for a helical fastener for contracting tissue that provides a distal portion that may effectively pierce tissue while contracting tissue at the proximal end (Seguin; [¶ 0065, 0076]).
Furthermore, the Gish reference teaches a helical fastener system, including an implant driver (Figure 2; 34) having a coil interface portion of the implant driver (Figure 2; 40), wherein, in a delivery configuration, the coil interface portion of the implant driver being configured to engage a radially outer surface of the driver interface portion of the implant to urge the implant into tissue with a radially inner surface of the implant being free from contact with the driver coil (Figure 3).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the coil interface portion of the implant engaging outer surface of implant) for another known interface mechanism for driving a helical fastener (engaging inner surface of implant) which would yield predictable results, and to further have the maximum lateral extent of the implant driver be less than a maximum lateral extent of the implant as in the Seguin reference to allow the implant to naturally go outside the implant driver during forward progress of the implant outside of the implant driver (Seguin; [¶ 0079]).
Concerning claims 112, the combination of the DeCaro, Seguin, and Gish references as discussed above teaches the system of claims 111, wherein the DeCaro reference further teaches that, in the delivery configuration, the interior surface of the implant is free to directly contact tissue (Figure 6; 22).
Concerning claims 114 and 129, the combination of the DeCaro, Seguin, and Gish references as discussed above teaches the system of claims 111 and 125, wherein the Gish reference further teaches that the distal end of the implant driver and the helical coil portion of the implant have an opposite pitch (Abstract), therein teaching that they have a common pitch but in opposite directions given the pitch is defined by the degree of the slope.
Concerning claims 115 and 128, the combination of the DeCaro, Seguin, and Gish references as discussed above teaches the system of claims 111 and 125, wherein the Seguin reference further teaches that the implant may comprise one or more barbs to prevent rewind of the implant in tissue ([¶ 0030]; claws = barbs
Concerning claims 116 and 117, the combination of the DeCaro, Seguin, and Gish references as discussed above teaches the system of claim 111, wherein the Seguin reference further teaches that the taper portion tapers toward a proximal end of the implant, and the taper portion is located distal of the driver interface portion (Figure 1; 3), wherein the taper may be defined by the radially interior surface of the implant.
Concerning claim 118, the combination of the DeCaro, Seguin, and Gish references as discussed above teaches the system of claim 111, wherein the DeCaro reference further teaches the substantially straight lateral extent of the coil interface portion extending along at least one revolution of the helical coil portion (Figure 3; 14).
Concerning claim 122, the combination of the DeCaro, Seguin, and Gish references as discussed above teaches the system of claim 119, wherein the Seguin reference further teaches that the implant may comprise one or more barbs to prevent rewind of the implant in tissue ([¶ 0030]; claws = barbs), wherein it would be obvious to modify the implant of the DeCaro, Seguin, and Gish combination to further have the barbs of the Seguin reference to ensure the anchoring of the implant within tissue (Seguin; [¶ 0030]).
Concerning claim 126, the combination of the DeCaro, Seguin, and Gish references as discussed above teaches the system of claim 125, wherein the Gish reference further teaches the substantially straight lateral extent of the implant including an abutment (Figure 3; 26), wherein the distal end of the implant driver is configured to engage the abutment to urge the implant into tissue, wherein it would further be obvious to incorporate the abutment of the implant of the Gish reference into the implant of the DeCaro, Seguin, and Gish combination to allow for the implant to be properly urged forward.
Claims 110 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeCaro (US 4762453) in view of Seguin et al. (US 2010/0292785, hereinafter Seguin) and Gish (US 5163343) as applied to claims  above, and further in view of Rimer et al. (US 2010/0274266, hereinafter Rimer).
Concerning claim 110, the combination of the DeCaro, Seguin, and Gish references as discussed above teaches the system of claim 105, but does not specifically teach the implant being bioabsorbable.
However, the Rimer reference teaches an implant having a helical coil portion similar to that of the DeCaro, Seguin, and Gish references, wherein the reference teaches that the implant may be bioabsorbable ([¶ 0013]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the implant of the DeCaro, Seguin, and Gish combination be bioabsorbable as in the Rimer reference to allow the implant to degrade in the body after the healing time of the wound that the implant is treating (Rimer; [¶ 0013]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Bambury et al. (US 2020/0113554) and the Yoon et al. (US 5782844) references teach helical fastener appliers with drivers having distal ends formed in a helical coil shape.  The Pierson, III (US 2004/0147957) reference teaches a helical implant (Figure 1A; 12) with an implant driver having a distal end formed in a helical coil shape (Figure 1A; 20).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN TRUYEN TON whose telephone number is (571)270-5122.  The examiner can normally be reached on Monday - Friday; EST 10:00 AM - 6:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARTIN T TON/Examiner, Art Unit 3771                                                                                                                                                                                                        2/3/2021